Title: To Thomas Jefferson from Zebulon M. Pike, 3 February 1808
From: Pike, Zebulon M.
To: Jefferson, Thomas


                  
                     Sir/
                     Washington 3. Feby. 08
                  
                  I had the honor of receiveing your note last evening, and in reply to the enquiries of Mr. Peale can only give the following notes. the Bears ware taken by an Indian in the Mountains which divide the waters of the large Western Branches of the Rio Del Norte, and some small rivers which discharge themselves into the East side of the Gulf of California; near the Dividing line between the provences of Biscay, and Senora. We happened at that time to be marching along the foot of those mountains and fell in with the Indian who had them—When I conceived the Idea of bringing them to the United States for your Excy. although then more then 1600 miles from our frontier post; (Natchitoches) purchased them of the Savage, and for three or four days made my men carry them in their laps on Horse back; and as they, would eate nothing but milk, were in danger of starving; I then had a small cage prepared for both, which was carried on a mule lashed between two packs—but always orderd them to be let oute the moment we halted, and not shut up again until we were prepaired to march; by this treatement they became extreamely Docile when at liberty, following my men (whom they learnt to distinguish from the Spanish Dragoons by their always feeding them and encamping with them) like dogs through our camps, small Villages; and the Forts where we halted, and when well supplied with sustenance; would play like young puppies with each other, & the soldiers: But the instant they were shut up and put on the Mule they became cross, as the jolting of the Animal knockd them against each other; and they sometimes were left exposed to the scorching heat of a Vertical Sun for a day, without food, or a drop of water: in which case they would worry, & tare each other, until nature was exhausted, and they could neither fight, nor hollo any longer. They will be one Year old the first of next month; and frequently (as I am informed) arrive to the weight of eight hundred pounds.
                  I would recommend if practicable that they should be confined together in a cell (without chains) and regularly surplied with food and water, when I am nearly convinced that they will harmonize and become much more docile than if chained and confined assunder: and there is not the least doubt but they will copulate; but whether the conjunction will produce issue (in this climate) time only will determine—Whilst in the Mountains we sometimes discoverd them at a distance, but in no instance was ever able to come up with one, which we eagerly sought, and that being the most inclement season of the Year, induces me to beleive they seldom or ever attack a man, unprovoked, but defend themselves courageously:—an instance of which occured in New Mexico—(whilst I sojournd in that provence)—when three of the natives attack’d one with their Lances two of whom he killed, and wounded the third, before he fell the Victim. Mr. Jefferson will please to excuse the prolixity of this account—and beleive me to be with Sentiments of the Highest Respect & Esteem His obt Sert.
                  
                     Z. M. Pike 
                     
                  
               